Case: 19-20045     Document: 00516106568         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 23, 2021
                                  No. 19-20045                            Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Brenda Rodriguez,

                                                                     Defendant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-222-1


   Before Elrod, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          The United States brings this appeal under the collateral-order
   exception to 28 U.S.C. § 1291. See Cohen v. Beneficial Indus. Loan Corp., 337
   U.S. 541, 546–47 (1949) (noting that § 1291 generally limits our jurisdiction
   to review district courts’ “final decisions,” but inferring an exception for
   orders that “finally determine claims of right separable from, and collateral


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20045      Document: 00516106568          Page: 2   Date Filed: 11/23/2021




                                    No. 19-20045


   to, rights asserted in the action, too important to be denied review and too
   independent of the cause itself to require that appellate consideration be
   deferred until the whole case is adjudicated”). The Government asks us to
   use the collateral-order doctrine to reverse the district court’s order barring
   a particular Assistant United States Attorney from appearing in the case.
          We apply the collateral-order doctrine “with the utmost strictness in
   criminal cases.” United States v. Emakoji, 990 F.3d 885, 889 (5th Cir. 2021)
   (quotation omitted). As our court has explained multiple times, the Supreme
   Court has applied the doctrine to only three classes of criminal appeals—and
   we have rarely strayed beyond them. See, e.g., United States v. Valencia, 940
   F.3d 181, 183 (5th Cir. 2021) (listing “motions to reduce bail, motions to
   dismiss on double jeopardy grounds, and motions to dismiss under the
   Speech or Debate Clause” (quotation omitted)). This case is not one of the
   exceptions to § 1291 that the Supreme Court has recognized.
          Accordingly, the appeal is DISMISSED. We express no view on the
   merits of the Government’s arguments or the lawfulness of the district
   court’s order.




                                         2